Title: From George Washington to James Mease, 10 January 1777
From: Washington, George
To: Mease, James



Dear Sir.
Morris Town Jany 10th 1777.

Your Letter of the 6th came duly to hand, and I have the pleasure to inform you that previous to your application, I had fixed upon you in my own mind, for the Office you have sollicited.
It will be necessary for you, or whoever discharges the duties of that Office to attend the Army, in order that the wants of it may be known—the cloathing received—and properly distributed.
We are distressed beyond measure for Cloathing, (Shoes & Stockings particularly) & for want of some person whose business it is to attend to this department, those articles which have been sent from Philadelphia have either been lost—or misapplied, to the extreame prejudice of the Service.
A Parcel sent by You to Colo. Read are either lost or laying where we derive no benefit from them, more I understand are comeing on from the Eastward, & will be in the same predicament, unless particular attention is paid to the matter by those whose business it is to order and direct in these cases—for not being in the line of the Quarter Master’s duty, the Business is not only neglected but the articles often injudiciously applied. with Compliments to Mrs Mease I am Dr sir Yr &c.

G.W.


P.S. If you cannot come up at this time yourself some person should be sent on to take charge of the Business in your behalf.

